Citation Nr: 1823052	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to September 25, 2014, and in excess of 50 percent thereafter for degenerative joint disease (DJD), right wrist.

2. Entitlement to a disability rating in excess of 20 percent prior to September 25, 2014, and in excess of 30 percent thereafter for recurrent dislocations, left shoulder.

3. Entitlement to a disability rating in excess of 10 percent for DJD, right knee.

4. Entitlement to a disability rating in excess of 10 percent for chronic anterior cruciate ligament (ACL) tear, right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal was before the Board in July 2016, when it was remanded for further development.

In an April 2017 rating decision since issued, the RO granted a 50 percent rating for DJD of the right wrist, effective September 25, 2014; a 30 percent rating for recurrent dislocation, left shoulder, effective September 25, 2014; a separate 30 percent rating for limitation of extension of the right knee effective February 6, 2016; and entitlement to TDIU effective September 25, 2014.  As to the increased ratings, the Veteran is presumed to be seeking even higher ratings during the entire period under appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also not specifically appealed, the Board will consider below whether there is entitlement to greater than a 30 percent rating for loss range of motion on extension.  As the award of TDIU represents a complete grant of the benefit sought, that issue is no longer on appeal based on the procedural history of this appeal.


FINDINGS OF FACT

1. Prior to September 25, 2014, DJD, right wrist was manifested by flexion to 30 degrees and extension to 10 degrees, at worst, with no ankylosis.

2. Since September 25, 2014, DJD, right wrist has been manifested by unfavorably ankylosis of the dominant hand, at worst.

3. Prior to September 25, 2014, recurrent dislocations, left shoulder, was manifested by recurrent dislocation of the minor shoulder with frequent episodes, at worst.

4. Since September 25, 2014, recurrent dislocations, left shoulder, has been manifest by motion of the minor arm limited to 25 degrees from the side.

5. During the entire appellate period, DJD, right knee, has been manifested by limitation of flexion to 40 degrees, at worst.

6. During the entire appellate period, chronic ACL tear, right knee, has been manifested by slight recurrent subluxation or lateral instability of the knee, at worst.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to September 25, 2014 for DJD, right wrist, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, Diagnostic Codes 5010, 5214, 5215 (2017).

2. The criteria for a rating in excess of 50 percent since September 25, 2014 for DJD, right wrist, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, Diagnostic Codes 5010, 5214, 5215 (2017).

3. The criteria for a rating in excess of 20 percent prior to September 25, 2014 for recurrent dislocations, left shoulder, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, Diagnostic Codes 5001, 5201-5203 (2017).

4. The criteria for a rating in excess of 30 percent since September 25, 2014 for recurrent dislocations, left shoulder, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, Diagnostic Codes 5001, 5201-5203 (2017).

5. The criteria for a rating in excess of 10 percent for DJD, right knee, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, Diagnostic Codes 5003, 5260 (2017).

6. The criteria for a rating in excess of 10 percent for chronic ACL tear, right knee, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in the appeal, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding his claims; as discussed in greater detail below, the Board finds the examinations to be adequate upon which to adjudicate the merits of this appeal.  Moreover, the February 2017 examinations substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

I. Right Wrist Disability

The Veteran's DJD, right wrist, has been rated under Diagnostic Code 5010-5214.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  38 C.F.R. § 4.71a.

Wrist disabilities are generally rated based on limitation of motion under Diagnostic Codes 5214 and 5215.  Different ratings apply for wrist disabilities depending on whether the major (dominant) or minor limb is affected.  The Board notes that the Veteran is right-handed.  Therefore, the percentages for the major wrist must be considered in evaluating his right wrist disability.  38 C.F.R. § 4.69.

Under Diagnostic Code 5214, a 30 percent rating is warranted for favorable ankylosis of the dominant wrist in 20 to 30 degrees of dorsiflexion; a 40 percent rating is warranted for ankylosis of the dominant wrist in any other position except favorable; and a 50 percent rating is warranted for unfavorable ankylosis of the dominant wrist, in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5215, limitation of motion of the wrist will be assigned a 10 percent rating where there is dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a.

On December 2011 VA examination, the Veteran had a diagnosis of right wrist arthrosis, which he reported resulted in flare-ups that caused stiffness and inability to move the wrist.  Range of motion testing showed flexion to 30 degrees and extension to 10 degrees, both with pain at the end.  The results were the same after repetitive-use testing with three repetitions.  The examiner noted the Veteran had functional loss and functional impairment in the form of less movement than normal, weakened movement, and pain on movement.  He also had localized tenderness or pain on palpation of the wrist.  Muscle strength testing for wrist flexion was a 4/5 for active movement against some resistance.  He did not have ankylosis of the joint.

On November 2012 VA examination, the Veteran did not report flare-ups that impacted the function of the wrist.  Range of motion testing showed flexion to 80 degrees or greater and extension to 15 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with the same results.  Functional loss and impairment in the form of less movement than normal was noted.  The Veteran did not have localized tenderness or pain on palpation of the wrist.  Muscle strength testing was normal in flexion and was 4/5 or showed active movement against some resistance in extension.  He did not have ankylosis of the wrist.

On September 2014 VA examination, the Veteran reported flare-ups that resulted in trouble using his hand, including for writing and gripping.  Range of motion testing showed flexion to 70 degrees and extension to 0 degrees with pain at the end.  The Veteran was able to perform repetitive-use testing with 3 repetitions with the same results.  The examiner noted he had functional loss and impairment in the form of less movement than normal, pain on movement, swelling, and atrophy of disuse.  He also had localized tenderness or pain on palpation.  Muscle strength testing was 4/5 or active movement against some resistance in flexion, and 0/5 or no muscle movement in extension.  The examiner noted he had ankylosis in any other unfavorable position.

On February 2017 VA examination, the Veteran reported that he had flare-ups of the wrist during cold weather and rain, which increased wrist pain.  He reported difficulty gripping small objects and inability to pick up objects.  Range of motion testing showed palmar flexion to 10 degrees, dorsiflexion to 40 degrees, ulnar deviation to 10 degrees, and radial deviation to 15 degrees.  While the range of motion itself did not contribute to functional loss, pain was noted on all tests and caused functional loss.  There was localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with at least 3 repetitions, with no additional loss of function or range of motion. Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing was 4/5 or active movement against some resistance for both flexion and extension.  No ankylosis was noted.

Here, after review of the evidence, the Board finds that the preponderance of the evidence does not support higher evaluations for either of the time periods under appeal.  In this regard, prior to September 25, 2014, there is no evidence of right wrist ankylosis to support a rating in excess of 10 percent.  38 C.F.R. § 4.71a.  Since September 25, 2014, the Veteran has been assigned a 50 percent rating for his right wrist disability.  This is the highest schedular rating available.  The Veteran has not argued, and the evidence does not show, that the disability presents such an unusual disability picture not encompassed by the rating schedule that an extraschedular rating should be considered.

Accordingly, the Board finds that entitlement to a disability rating in excess of 10 percent prior to September 25, 2014, and in excess of 50 percent thereafter for a right wrist disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

II. Left Shoulder Disability

The Veteran's left shoulder disability has been rated under Diagnostic Code 5003-5201.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

The record shows the Veteran is right handed; therefore, his right shoulder is his dominant side and his left shoulder is his non-dominant side.  According to Diagnostic Code 5201, a 20 percent rating is assigned when motion of either the major or minor arm is limited to shoulder level (i.e., to 90 degrees measured from the side).  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level (i.e., to 45 degrees measure from the side), and a 20 percent rating is assigned for the same range of motion for the minor arm.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side, and a 30 percent rating is assigned for the minor arm so limited. 38 C.F.R. § 4.71a.

According to 38 C.F.R. § 4.71, Plate I, normal forward elevation (flexion) and abduction of the shoulder is from 0 to 180 degrees.  Normal internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a.

Other possible diagnostic codes for rating shoulder disabilities are Diagnostic Code 5202 for other impairment of the humerus and Diagnostic Code 5203 for impairment of the clavicle or scapula.

Diagnostic Code 5202 provides a 20 percent rating for malunion of the humerus with moderate deformity of the major or minor shoulder, or for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 20 percent rating is also assigned if there is malunion of the humerus with marked deformity of the minor shoulder, or for recurrent dislocation of the humerus of the minor shoulder at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 30 percent rating is assigned if these symptoms are in the major shoulder.  A 50 percent rating is assigned for fibrous union of the humerus on the major shoulder, and a 40 percent rating is assigned for the minor shoulder.  A 60 percent rating is assigned for nonunion of humerus (false flail joint) of the major shoulder, and a 50 percent rating for the minor shoulder.  An 80 percent rating is assigned for loss of the head of the humerus (flail shoulder) of the major shoulder, and a 70 percent rating for the minor shoulder. 38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides the same ratings for both the major and minor shoulder.  A 10 percent rating is assigned for malunion of the clavicle or scapula of the arm, or for nonunion of the clavicle or scapula without loose movement.  A higher 20 percent rating is warranted if there is nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a.

On December 2011 VA examination, the Veteran did not report flare-ups of his left shoulder disability.  Range of motion testing showed flexion to 90 degrees and abduction to 90 degrees, both with pain at the end.  The Veteran was able to perform repetitive-use testing with 3 repetitions with the same results.  He had functional loss and functional impairment in his left shoulder in the form of less movement than normal and pain on movement.  He did not have localized tenderness or pain on palpation, nor did he have guarding of the shoulder.  Muscle strength testing was 4/5 or active movement against some resistance for both shoulder abduction and shoulder forward flexion.  He did not have ankylosis.  A test for Hawkins' impingement syndrome, or rotator cuff conditions, was positive, but all other tests were negative.  The examiner noted there was a history of infrequent, recurrent dislocation of the glenohumeral joint.

On November 2012 VA examination, the Veteran reported he was unable to raise his shoulder above his head.  He did not report flare-ups that impacted the function of the shoulder and/or arm.  Range of motion testing showed flexion to 75 degrees with pain at the end, and abduction to 80 degrees with pain at 75 degrees.  He was able to perform repetitive-use testing with 3 repetitions with the same results.  He had functional loss and/or functional impairment of his left shoulder in the form of less movement than normal, weakened movement, and pain on movement.  Muscle strength testing yielded the same results as the previous examination.  He did not have ankylosis, but several rotator cuff conditions tests, including the Hawkins' Impingement Test and Empty-can test were positive.  The examiner noted there was a history of frequent episodes of recurrent dislocation of the glenohumeral joint.

On September 2014 VA examination, the Veteran reported flare-ups of his left shoulder disability that result in inability to reach overhead with his left arm.  He said the frequency of the flare-ups was a couple times per week of moderate-severe severity and a duration of one week.  The examiner noted that pain, fatigue, and weakness significantly limit functional ability with flare-ups.  Range of motion testing showed flexion to 80 degrees, abduction to 70 degrees, external rotation to 10 degrees, and internal rotation to 90 degrees, with pain on flexion, abduction, and external rotation.  There was no evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive-use testing with at least 3 repetitions and no additional functional loss or range of motion loss afterwards.  The examiner stated there were additional contributing factors of disability, including less movement than normal due to ankylosis, adhesions, etc., and weakened movement due to muscle or peripheral nerve injury.  However, muscle strength testing was normal and the examiner noted there was no ankylosis.  The examiner also noted a rotator cuff condition was suspected due to testing.

On February 2017 VA examination, the Veteran reported flare-ups when extending the left shoulder that cause increased pain lasting three days.  He also reported he was unable to reach above his head to get objects from a cabinet.  Range of motion testing showed flexion to 140 degrees, abduction to 0 degrees, external rotation to 20 degrees, and internal rotation to 30 degrees, with pain noted on flexion.  The examiner also noted objective evidence of localized tenderness or pain on palpation in the anterior and posterior shoulder.  The Veteran was able to perform repetitive-use testing with at least three repetitions and no additional functional loss or range of motion.  Muscle strength testing was a 4/5 or active movement against some resistance in forward flexion and abduction.  There was no ankylosis or rotator cuff condition suspected, nor was shoulder instability or other symptoms noted.

After review of the evidence, the Board finds that the preponderance of the evidence does not support higher evaluations for either of the time periods under appeal.  In this regard, prior to September 25, 2014, there is no evidence to support a rating in excess of 20 percent for the left shoulder disability.  Specifically, the evidence does not show motion of the minor arm limited to 25 degrees from the side.  At that time, range of motion testing showed flexion to 75 degrees with pain at the end, and abduction to 75 degrees, including pain, at worst.  38 C.F.R. § 4.71a.  As well, since September 25, 2014, the Veteran has not evidenced symptoms to support a rating in excess of 30 percent, to include fibrous union of the humerus on the major shoulder.  Id.

Accordingly, the Board finds that entitlement to a disability rating in excess of 20 percent prior to September 25, 2014, and in excess of 30 percent thereafter for a left shoulder disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


III. Right Knee Disability

The Veteran's right knee disability has been assigned several separate ratings, specifically a 10 percent rating for chronic ACL tear under Diagnostic Code 5257 and another 10 percent rating for DJD under Diagnostic Code 5260-5003.  The RO also recently assigned a 30 percent rating for limitation of extension under Diagnostic Code 5261, effective February 6, 2017.

Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.

On December 2011 VA examination, the Veteran reported flare-ups of pain when walking.  Range of motion testing showed flexion to 95 degrees and extension to 0 degrees, both with pain at the end.  The Veteran was able to perform repetitive-use testing with 3 repetitions with the same range of motion results.  The examiner noted there was functional loss and/or functional impairment of the right knee in the form of less movement than normal and pain on movement.  He had tenderness or pain to palpation of the knee.  Muscle strength testing was 4/5 or active movement against some resistance in both flexion and extension.  Joint stability tests were normal, and there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner noted the Veteran used a wheelchair and a cane regularly for knee pain.

On November 2012 VA examination, the Veteran reported that after 15 minutes of walking he could feel grinding in his knees.  He said he could walk approximately 100 yards with knee braces, and farther if using his cane and 4-wheel walker.  He also reported using a wheelchair occasionally.  He stated he had difficulty crouching, standing from a crouched position, and standing for longer than 15-20 minutes.  He did not report flare-ups that impacted the function of the knee.  Range of motion measurements showed flexion to 90 degrees with pain beyond that, and extension to 0 degrees.  The examiner contradictorily indicated that there was no objective evidence of painful motion during extension, and also that there was pain at the end.  The Veteran was able to perform repetitive-use testing with 3 repetitions and the same post-test range of motion results.  The examiner noted there was functional loss and/or functional impairment in the knee in the form of less movement than normal; weakened movement; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  There was no tenderness or pain to palpation, and muscle test results were unchanged since the previous examination.  Joint instability tests showed slight medial-lateral instability, but no history of recurrent patellar subluxation/dislocation.

On September 2014 VA examination, the Veteran reported flare-ups of swelling and locking of his knee, that hindered walking and caused him to take 45 minutes to start moving after waking up in the morning.  Range of motion testing showed flexion to 110 degrees with pain at 90 degrees, and extension to 0 degrees with pain at the end.  The Veteran was able to perform repetitive-use testing with 3 repetitions with the same post-test range of motion results.  The examiner noted functional loss and/or functional impairment in the form of less movement than normal, pain on movement, swelling, instability of station, and disturbance of locomotion.  He did not have tenderness or pain to palpation, and muscle strength testing results were unchanged.  Joint stability tests again showed medial-lateral instability, but this time the Veteran reported a history of recurrent patellar subluxation/dislocation of slight severity.  The examiner noted there was clicking in the knee with movement, and stated the Veteran could have trouble walking, standing, going up stairs, and bending at the knees.

On February 2017 VA examination, the Veteran reported falling "a lot" due to knee weakness and pain.  He reported he had flare-ups if he tripped, which resulted in increased knee pain for three days.  He also reported inability to stand or walk more than 10 minutes, difficulty getting up from a chair, needing to use a shower chair and sit to shave or groom, and inability to go up and down stairs.  Range of motion testing showed flexion to 40 degrees and extension to 20 degrees, with pain on flexion.  There was evidence of pain with weight-bearing and objective evidence of localized tenderness or pain on palpation of the medial and lateral knee.  The Veteran was able to perform repetitive-use testing with at least 3 repetitions with the same range of motion results.  Muscle strength testing results were unchanged from previous examinations.  The examiner noted there was no muscle atrophy; ankylosis; or history of recurrent subluxation, lateral instability, or effusion.  Joint stability testing was normal.

After review of the evidence, the Board finds that the preponderance of the evidence does not support higher evaluations for his right knee at any time during the appeal period.  Specifically, there is no evidence that he his chronic ACL tear resulted in worse than slight recurrent subluxation or lateral instability of the knee to warrant a rating in excess of 10 percent.  As well, the evidence does not show his DJD, rated as limitation of flexion, is limited to 30 degrees at any time during the appellate period to warrant a rating in excess of 10 percent.  Finally, the Board notes that there is no evidence that the recent assignment of a separate 30 percent rating for limitation of extension under Diagnostic Code 5261, effective February 6, 2017, should be higher.  The evidence does not show that he has had extension limited to 30 degrees at any time during the appeal period, in particular during the February 2017 VA examination, nor indication that this rating should be assigned from an earlier date (earlier evidence did not show limitation of motion in extension). 

The Board notes that August 2017 VA medical records reflect that the Veteran was being scheduled for a right total knee arthroplasty, but that he had not yet been cleared due to ongoing dental problems.  If the Veteran has since had the surgery, he is encouraged to submit the appropriate paperwork to VA.

However, based on the evidence currently of record, the Board finds that entitlement to a disability rating in excess of 10 percent for DJD, right knee, and a disability rating in excess of 10 percent for chronic ACL tear, right knee, are not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a disability rating in excess of 10 percent prior to September 25, 2014, and in excess of 50 percent thereafter for DJD, right wrist, is denied.

Entitlement to a disability rating in excess of 20 percent prior to September 25, 2014, and in excess of 30 percent thereafter for recurrent dislocations, left shoulder is denied.

Entitlement to a disability rating in excess of 10 percent for DJD, right knee is denied.



		(CONTINUED ON NEXT PAGE)

Entitlement to a disability rating in excess of 10 percent for chronic ACL tear, right knee is denied.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


